395 F.2d 762
UNITED STATES of Americav.Albert R. AVELLA, Appellant in No. 16832,John Edward Gallucci, Appellant in No. 16833,Robert Toscani, Appellant in No. 16834.
Nos. 16832-16834.
United States Court of Appeals Third Circuit.
Argued May 9, 1968.
Decided May 27, 1968.

Richard M. Glassner, Newark, N. J., for appellant.
George J. Koelzer, Asst. U. S. Atty., Newark, N. J., (David M. Satz, Jr., Newark, N. J., U. S. Atty., on the brief) for appellee.
Before McLAUGHLIN, FREEDMAN and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
We are satisfied that the judgments of conviction on these appeals were properly entered.


2
Brady v. State of Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963) does not authorize a defendant to obtain complete discovery of whatever records the government may have without any indication that they contain anything favorable to him which has been withheld. See North American Rockwell Corporation v. N.L.R.B., 389 F.2d 866, 873-874 (10 Cir. 1968).


3
The motion by the appellants to suppress the evidence was properly denied under the detailed circumstances which were presented to the court. United States v. Konigsberg, 336 F.2d 844, 847-848 (3 Cir. 1964).


4
Comments made by the government counsel, some of which were unobjected to, were not such as to require a new trial. The objection to the wheeling in of the sequestered material during the course of the trial by the court officials and the effort to have this declared ground for mistrial is frivolous.


5
The judgments will be affirmed.